DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0152946 to Gronholm in view of US 2011/0260128 to Cochrane.
Regarding claim 21, Gronholm discloses a razor wire barrier (cage 1) comprising a frame comprising a plurality of perimeter posts (50) extending from a floor (base), a cross post (70) extending between two adjacent perimeter posts (50) of the plurality of perimeter posts, a plurality of wire panels (90) coupled to the frame, wherein each of the plurality of wire panels extends vertically from the floor (Fig 1), a movable access component (10) rotatably coupled to one of the plurality of perimeter posts (50), wherein the movable access component (10) comprises a panel frame, a wire panel (90) coupled to the panel frame (Fig 13), a component receptacle (60) extending along an outer side of the floor, wherein the component receptacle is operable to receive a component for moving the frame (¶0041).  Gronholm does not teach the wire panels to be a razor wire panel and be connected to exterior of the panel frame.  However, Cochrane discloses a fence panel (10, Fig 1) and in particular discloses that it was known in the art to couple a razor wire panel (52) to exterior surface of cross post (18) and two adjacent perimeter posts (14).  In particular, Cochrane discloses razor wire panel being coupled to exterior surfaces of frame components.  One of ordinary skill in the art would have found it obvious to substitute the wire mesh of Gronholm with razor wire panels coupled to exterior surface of the post and frame as suggested by Cochrane in order to provide additional security since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 22, Gronholm further discloses each of the plurality of perimeter posts (50) extends substantially perpendicularly from the floor and wherein the cross post (70) is oriented substantially perpendicular to each of the perimeter posts (Fig 1).
Regarding claim 23, Gronholm further discloses the floor (base) comprising wire fencing (90).
Regarding claim 24, Gronholm further discloses the component receptacle (60) including a hollow member (handling bracket, Fig 1).
Regarding claim 25, Gronholm further discloses a second hollow member (60) proximate the first, wherein the hollow members are oriented parallel to one another (Fig 1).
Regarding claim 26, Gronholm discloses a razor wire container (cage 1) comprising a frame comprising a plurality of perimeter posts (50) extending from a floor (base), a cross post (70) extending between two adjacent perimeter posts (50), a plurality of wire panels (90) coupled to the frame, wherein each of the plurality of wire panels extends vertically from the floor (Fig 1), a movable access component (10) rotatably coupled to one of the plurality of perimeter posts, wherein the movable access component (10) comprises a panel frame comprising a plurality of frame components (sides of the frame) and a wire panel (90) coupled to the frame components, a component receptacle extending along an outer side of the floors, wherein the component receptacle is operable to receive a component for moving the frame.  Gronholm does not teach the wire panel to be a razor wire panel and the wire panel to be coupled to exterior surface of the cross post and two adjacent perimeter posts, wire panel coupled to exterior surface of each of the frame components of the movable access component.  However, Cochrane discloses a fence panel (10, Fig 1) and in particular discloses that it was known in the art to couple a razor wire panel (52) to exterior surface of cross post (18) and two adjacent perimeter posts (14).  In particular, Cochrane discloses razor wire panel being coupled to exterior surfaces of frame components.  One of ordinary skill in the art would have found it obvious to substitute the wire mesh of Gronholm with razor wire panels coupled to exterior surface of the post and frame as suggested by Cochrane in order to provide additional security since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 27, Gronholm further discloses each of the plurality of perimeter posts (50) extends substantially perpendicularly from the floor and wherein the cross post (70) is oriented substantially perpendicular to each of the perimeter posts (Fig 1).
Regarding claim 28, Gronholm further discloses the floor (base) comprising wire fencing (90).
Regarding claim 29, Gronholm further discloses the component receptacle (60) including a hollow member (handling bracket, Fig 1).
Regarding claim 30, Gronholm further discloses a second hollow member (60) proximate the first, wherein the hollow members are oriented parallel to one another and extend entirely between opposite razor wire panels (Fig 1).

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach razor wire panel coupled to exterior surface of the panel frame.  However, Cochrane discloses coupling razor wire panels to exterior surface of frame posts (Fig 2) and one of ordinary skill in the art would have found it obvious to substitute the wire mesh with razor wire to add additional security since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735